Citation Nr: 0925543	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1945 to April 
1947 and from January 1953 to July 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Columbia, South Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in September 
2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2008 remand the Board instructed the RO (via 
the AMC) to afford the Veteran a VA examination by an 
examiner with the appropriate expertise in order to determine 
the impact of his service-connected recurrent pneumonia 
(claimed as a lung condition/bronchitis) on his ability to 
secure or follow a substantially gainful occupation.  The 
remand instructed that the claims file and a separate copy of 
the remand must be provided to the examiner for review and 
the examiner was asked to note in the examination report that 
he or she had reviewed the claims folder.  

The remand instructions specifically asked the examiner to 
provide the following information:  (1) comment on the 
Veteran's impairment due solely to the pathology, symptoms 
and signs of the service-connected recurrent pneumonia 
(claimed as lung condition/bronchitis); and (2) provide an 
opinion as to whether the Veteran's service-connected 
recurrent pneumonia (claimed as a lung condition/bronchitis) 
alone (i.e., not considering the Veteran's age or other 
medical conditions) prevented the Veteran from securing or 
following a substantially gainful occupation, considering the 
impairment due solely to the pathology, symptoms and signs 
associated with that disorder.  A rationale for the opinion 
was also requested.

In an October 2008 examination request, the AMC expressly 
reiterated the provisions outlined in the Board's remand.  

Despite the Board's remand instructions, the November 2008 VA 
examiner failed to provide the requested opinion as to 
whether the Veteran's service-connected recurrent pneumonia 
alone prevented the Veteran from securing or following a 
substantially gainful occupation, considering the impairment 
due solely to the pathology, symptoms and signs associated 
with that disorder.  See VA Medical Examination Report, 
November 2008.  

In a January 2009 deferred rating decision, the AMC noted 
that the case was to be returned to the examiner for the 
information requested in compliance with the Board's remand 
and again reiterated the provisions outlined in the Board's 
remand.  

When the case was returned to the VA examiner for compliance 
with the Board's remand instructions, the VA examiner stated 
that "a C-file was provided and reviewed and it does not 
change any of the information dictated in the examination nor 
does it change the diagnosis."  See Addendum to VA Medical 
Examination Report, January 2009.

The AMC subsequently issued a Supplemental Statement of the 
Case in May 2009, denying Veteran's claim due to the fact 
that there was no evidence that his service-connected 
disability caused an adverse impact on his ability to obtain 
or maintain any form of substantially gainful employment. 

The Board notes that, in the June 2009 Informal Hearing 
Presentation, the Veteran's representative argued that a new 
VA examination was in order as the opinions requested in the 
Board's September 2008 remand were not complied with.

The Board also observes that while the VA examiner evaluated 
the current severity of the Veteran's recurrent pneumonia 
(and bronchitis) condition, the VA examination report, along 
with the rest of the objective evidence of record, does not 
contain any findings related to the impact of the Veteran's 
service-connected recurrent pneumonia, alone, on his ability 
to secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a) (2008).  Thus, a medical examination and 
opinion based upon a review of the evidence of record is 
still necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2008).

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Another remand is therefore 
necessary to ensure proper compliance with the Board's 
January 2008 remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Specifically, upon remand, the RO 
should arrange for a new VA examination by an appropriate 
specialist, which answers the questions enumerated in this 
remand with regard to the impact of the Veteran's service-
connected recurrent pneumonia (claimed as a lung 
condition/bronchitis) on his ability to secure or follow a 
substantially gainful occupation.  The Veteran should be 
examined by a different VA examiner from the one who examined 
him in November 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist and a different VA examiner, 
other than the VA examiner who previously 
examined the Veteran in November 2008, in 
order to determine the impact of the 
Veteran's service-connected recurrent 
pneumonia (claimed as a lung 
condition/bronchitis) on his ability to 
secure or follow a substantially gainful 
occupation.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner is asked to note in the 
examination report that he or she has 
reviewed the claims folder.  It is 
imperative that the examiner to provide 
the following information:  

(a).  Please comment on the Veteran's 
impairment due solely to the pathology, 
symptoms and signs of the service-
connected recurrent pneumonia (claimed as 
lung condition/bronchitis).  

(b).  Please provide an opinion on the 
following:  Does the Veteran's service-
connected recurrent pneumonia (claimed as 
a lung condition/bronchitis) alone (i.e., 
not considering the veteran's age or other 
medical conditions) prevent the Veteran 
from securing or following a substantially 
gainful occupation, considering the 
impairment due solely to the pathology, 
symptoms and signs associated with that 
disorder? 

A complete rationale for any opinion 
expressed should be explained. The report 
of the examination should be associated 
with the claims folder.

2.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the Veteran's claim of 
entitlement to a TDIU.  If any 
determination remains adverse to the 
Veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



